Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The saving in claim 13 lacks antecedent basis. 
Claim Objections
In claims 12 and 13, the word “tighten” seems to be mis-spelled and should be “tightened”.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Inoue et al (US 2005/0240109).
    Regarding claim 1, Inoue et al disclose a tourniquet for self-administrating a drug. The tourniquet comprises arm cuff 23 having an elongate member including a first end and a second end, and a longitudinal axis extending between the first end and the second end, the elongate member is adapted for wrapping about a limb of a patient. A recording module comprises a main portion having a display 26 and includes a rubber tube 22 coupled from the main portion to arm cuff 23 having: a) a slot comprising ring 24 extending therethrough for slidably receiving the elongate member and b) an fastening end for releasably capturing the second end of the elongate member; and when the elongate member is wrapped about the limb of the patient and the second end of elongate member is captured by the fastening end so that the second end is fixed to the recording module, in response to pulling the first end of the elongate member away from the second end in the longitudinal direction: a) the tourniquet comprising cuff 23 tightens about the limb and b) the recording module saves in a record in memory 19, a timestamp of the patient using the tourniquet to self-administer a drug. See paragraphs [0052]-[0055]. 
Regarding claim 2, Inoue et al disclose the recording module saves a confirmation timestamp in memory 19 in response to timer 101 when the patient presses switch 28 confirming a strength and dosage of the drug.  
Regarding claim 3, Inoue et al disclose the second end of the elongate member of cuff 23 and fastening end comprising ring 24 of the recording module form a buckle assembly comprising a male portion and a female portion.
Regarding claim 7, Inoue et al disclose the recording module includes a function key comprising switch 28, which when depressed and held for at least a pre-defined period of time causes the recording module to save the timestamp of the patient using the tourniquet to self-administer the drug.  
Regarding claim 8, Inoue et al disclose the recording module includes memory 19 for storing the record and previous records with earlier timestamps of the patient using the tourniquet to self-administer the drug.
Regarding claim 11, Inoue et al disclose the recording module shuts off in response to the second end being released from the fastening end which causes a bladder pressure variation shutting off operation. See paragraph [0080] and Fig. 10 and Fig. 11.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2005/0240109) in view of Blair et al (US 2011/0004276).
Regarding claims 4 and 5, Inoue et al meet all of the claim limitations except for the recording module having a wireless interface using BLUETOOTH, WIFI for communicating with a computing device.  
Blair et al teach it is desirable to reduce the number of wired devices used in a medical procedure environment where one of the devices comprises a blood pressure monitor.
One of ordinary skill in the art would have found it obvious to use the well-known modalities of BLUETOOTH and WIFI for communicating between a computing device and the recording module comprising the main portion coupled to arm cuff 23 disclosed in Inoue et al device to reduce cumbersome wires.
Regarding claim 6, Inoue et al disclose the recording module includes a CPU 10 and a timer 101 for measuring the current time cuff 23 is inflated.
Blair et al teach retrieving blood pressure sensor data from dedicated medical diagnostic equipment using an interrogation and detection system 2914.
One of ordinary skill in the art would have found it obvious to use the interrogating teaching of Blair et al to inquire and retrieve time records for cuff 23 inflations to determine the times when a drug was self-administrated. 
Regarding claims 9 and 10, Inoue et al disclose the recording module includes a CPU 10 and a timer 101 for measuring the current time cuff 23 is inflated and an appropriate-wrapping determination is shown in Fig. 14. 
Regarding claim 9, Blair et al teach using audio aural indicators 42 to provide aural indications of a presence and/or an absence of an object and/or a status of a scan operation or occurrence of an error condition.
One of ordinary skill in the art would have found it obvious to configure the recording module to include an audio alarm configured to provide an aural cue in response to the fastening end of the recording module capturing the second end of the elongate member not providing an appropriate wrapping.  
Regarding claim 10, Blair teach sending a visual or aural alert to a user to a medical service provider. See paragraph [0242].
One of ordinary skill in the art would have found it obvious to configure the recording module to include an audio alarm configured to provide visual cue in response to the fastening end of the recording module capturing the second end of the elongate member not providing an appropriate wrapping.  
Regarding claim 12, Inoue et al meet all of the claim limitations except for an electrode electrically coupled to the recording module that contacts the patient's skin when the tourniquet comprising arm cuff 23 is tightened about the patient's limb; and wherein the recording module is configured to save the timestamp in response to a galvanic skin response measured by the electrode. 
Blair et al teach using a galvanic skin resistance transducer with a finger electrode. See paragraph [0357]. 
One of ordinary skill in the art would have found it obvious to use the galvanic skin resistance transducer teaching of Blair et al to electrically couple the recording module that contacts the patient's skin when the tourniquet comprising arm cuff 23 is tightened about the patient's limb to automate the timestamp in response to a galvanic skin response measured by the electrode. The skilled artisan would have been motivated to automate the timestamp to allow the user to prepare for self-administrating the drug.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2005/0240109) in view of Wolff et al (US 2004/0224879).
Regarding claim 13, Wolff et al teach using a blood pressure cuff in place of a tourniquet for applying pressure to skin around a limb for the purpose of increasing vessel permeability when combined with solution injection into a vessel. See paragraph [0021].
Inoue et al disclose a tourniquet equivalent for self-administrating a drug. One of ordinary skill in the art would have found it obvious to perform the method for tracking when a patient self-administers a drug using the arm cuff 23 as a tourniquet equivalent for self-administrating the drug. In addition, one of ordinary skill in the art would have found it obvious to combine the teachings of Wolff et al with the Inoue et al device for treating hemophilia because Wolff discusses factor VIII level deficiencies due to hemophilia. The tourniquet in Inoue et al comprises arm cuff 23 having an elongate member including a first end and a second end, and a longitudinal axis extending between the first end and the second end, the elongate member is adapted for wrapping about a limb of a patient. A recording module comprises a main portion having a display 26 and includes a rubber tube 22 coupled from the main portion to arm cuff 23 having: a) a slot comprising ring 24 extending therethrough for slidably receiving the elongate member and b) an fastening end for releasably capturing the second end of the elongate member; and when the elongate member is wrapped about the limb of the patient and the second end of elongate member is captured by the fastening end so that the second end is fixed to the recording module, in response to pulling the first end of the elongate member away from the second end in the longitudinal direction: a) the tourniquet comprising cuff 23 tightens about the limb and b) the recording module saves in a record in memory 19, a timestamp of the patient using the tourniquet to self-administer a drug. See paragraphs [0052]-[0055]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/20/2022